Title: Henry Laurens to the American Peace Commissioners, 9 August 1783
From: Laurens, Henry
To: American Peace Commissioners


          Gentlemen.
            London 9th. August 1783.
          Availing my self of your consent & recommendation I embarked at le Havre on board the Washington & Sailed from thence the 1st Inst. On the 2d. at 9 o’Clõ. AM. we were within six Leagues of Poole in Dorsetshire. The Wind being very favorable, I quitted the Ship, went on board a small Hoy bound to Poole & urged Capt. Barney to proceed on his Voyage, leaving my excellent Post Carriage to take its fate on the Ship’s Deck in preference to the risque of delaying him a single hour. had the Wind been Westerly I might have detained him a few days for dispatching to Congress the result of my applications to the Ministers of this Court. I judge from the state of the Winds since I parted with Capt. Barney, he was clear of the Channel on Sunday Night the 3d. & that he is now 150 or 200 Leagues advanced on his Voyage.
          
          I arrived in London late in the Night of the 3d. on the 5th had a conference with the Rt Honblẽ. C J Fox Esqr. which I commited to writing as soon as it had ended. I shall give it in short diologue as the best way, not pretending to accuracy in every word but fully preserving the sense & substance.
          Mr. Fox— I suppose Mr. L. you wish to forward the Ratification of the Provisional Articles.
          L. I could wish that was done Sir, but tis not the particular business which I have in charge.
          F. I understood from Mr. Hartley’s Letter which you sent me it was, but he does not speak possitively.
          L. No Sir, the only business I have in Charge is to inquire, whether a Minister from the US of America would be properly received at this Court.
          F. Most undoubtedly, I could wish there was one here at present, I think we have lost much time from a want of a Minister from your side.
          L. then Sir, will you be so good as to ask his Majesty the Question & inform me.
          F. I’ll take the King’s pleasure tomorrow & you shall hear from me, I suppose there is already a conditional appointment of some person now in Europe.
          L. Not that I know of, tho’ I don’t know the contrary, but I have an excellent opportunity for writing to Congress & I have no doubt an appointment will be immediately made.
          F. that’s unlucky, there must be two crossings the Ocean then; If a Minister from Congress had been here we might have done our business in half the time we have already spent, but I shall certainly inform you to Morrow, this is the very time a Minister from your people is most necessary.
          L. tho’ I have nothing particularly in charge except the business already mentioned, I regret the delay of both the Commercial & definitive Treaty. we had flattered our selves with hopes in March & April that both would have been finished in a few days.
          F. Why as to a Definitive Treaty, I don’t see any necessity for one, or not immediately. The Provisional Articles are to be inserted in & constitute a Treaty— a Ratification of those I apprehend will answer all purposes of a Definitive Treaty they may be made definitive.— the case with respect to France & Spain differs widely, several articles in our Preliminaries with them refer to a definitive Treaty.
          L. I agree with you Sir, the Provisional Articles mutually ratified may by the consent of the Parties be made definitive, but there may be additional articles suggested & agreed to for mutual benefit.
          F. that’s very true but I don’t see any at present. I very much regret the want of a Minister from America.
          L. Permit me Sir to ask you, Is it intended by the Proclamation of the 2d July to exclude American Ships from the West India Trade between the United States & the British Islands?
          F. Yes certainly it was so intended, in order that we might have something to Treat for, & this will a subject for Commercial Treaty.—
          On the 6th. I waited upon His Grace the Duke of Portland. His Grace was equally clear & possitive as Mr. Fox had declared himself, that a Minister from the United States of America would be well received at this Court. & also regreted that an appointment had not earlier taken place.— I touched upon the Commercial & definitive Treaty refered to conversations & assurances in March & April, intimated my apprehensions of pernicios effects, which might arise from excluding American Ships from a freedom of Trade between the United States & the British West India Islands, adding what I had learned from Doctor Franklin of the Commerce intended by the Court of France to be permited between our America & the French Islands. I can only say, the Duke seemed to wish that every thing had been settled to mutual satisfaction & to hope that every thing would soon be settled.
          Yesterday by desire of Mr. Fox I called upon him again, he said he had not seen the King, but that he had transmited an Account to His Majesty of my application, that we might be perfectly satisfied however, a Minister from Congress would be well received, that the appointment of one was much wished for here. that he must take blame to himself in some degree for the long delay of a Commercial regulation, but that business would now be soon finished. he had no objection himself to opening the West India Trade to the Americans, but there were many parties to please “& you know added Mr. Fox, the people of this Country very well.” Yes Sir, I know something of them, & I find not only the West India Planters but some of the most judiciõs Merchants anxios for opening the Trade, I have been told by some of them they should be ruined without it. “I beleive all this, said Mr. Fox but there are other people of a different opinion.” “As to the Definitive Treaty, there may as you observed be new articles necessary for mutual advantage & we may either add such to the Provisional Articles & make the whole definitive or make a New Treaty. but I understand it is expected this should be done under the Eye of, or in concert with the Court of France which for my own part I don’t like & can’t consent to.”
          I replied, “in my opinion a New Treaty definitive would be best as well for incorporating additional Articles as for clearing away some of the Rubbish in the Provisional, which contained if not nonsense, more than a little ambiguity. that tho’ I did not see the necessity for it now, yet I had been told it was expected our definitive Treaty should be finished in communication with the French Court. but as I had formerly observed I had received no charge on this head & spoke only the sentiments of Mr. Laurens to Mr. Fox not to a Minister of Great Britain.”
          I have detailed facts as fully & fairly as memory has enabled me, I leave them with you under this one remark that we are Cooler in the Dog Days than we were at the Vernal Equinox. the Philosophy of Versailles & Passy may account for & guard against the effects of extreme changes.
          I have found my presence at this juncture of some use in explaining or attempting to explain the late Mutiny at Philadelphia, the Enemies of this Kingdom & the United States had exulted, the friends to both had too much abandoned themselves to dread that the Soldiery had assumed the Reins of Government & that all the States of America were rushing into Anarchy. Capt. Carbery & Lieutt. Sullivan those rash Young Officers who led on the Mutineers to the State House, arrived a few days ago; the former has been with me expressing deep concern for his misconduct, desiros of returning with an assurance of personal safety & wanting Money for supporting daily expences, alledging that the United States “are indebted to him at least £1200. Currency exclusive of Land.” I have recommended to him to return immediately, to demean himself to the Laws of his Country & submit to the Magnanimity of Congress. he expresses a dread of undergoing a Trial. Could I afford it & were to advance Money for his living in London, should I not incur censure at home? I beg you will communicate such particulars of that disturbance & the event of it as you may have learned, & your opinion for my conduct respecting these Officers.
          Mr. Barclay will tell you of a display of the American Standard under a triumphant British Pendant at a very Capital Inland Fair. trifling as the Insult may appear it discovers a little leaven at Center. With every good wish & with very great Respect & Esteem I have the honor to be / Gentlemen / Your faithful & Obedient / servant
          Henry Laurens,
        